United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-2207
                         ___________________________

                          Jose Francisco Villatoro Mejia,

                             lllllllllllllllllllllPetitioner,

                                           v.

                                 Eric H. Holder, Jr.,

                            lllllllllllllllllllllRespondent.
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                            Submitted: January 3, 2013
                             Filed: February 13, 2013
                                  [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

       Jose Francisco Villatoro Mejia, a citizen of El Salvador, petitions for review
of an order of the Board of Immigration Appeals (BIA), which upheld an immigration
judge’s decision denying him asylum, withholding of removal, and cancellation of
removal. After careful review, we find no basis for reversal. First, we conclude that
substantial evidence supported the denials of asylum and withholding of removal.
See Khrystotodorov v. Mukasey, 551 F.3d 775, 781 (8th Cir. 2008); Reyes-Morales
v. Gonzales, 435 F.3d 937, 941-42 (8th Cir. 2006). Second, we conclude that we lack
jurisdiction to review the BIA’s discretionary determination that Mejia failed to show
the requisite level of hardship to his children, for purposes of his cancellation-of-
removal application. See Zacarias-Velasquez v. Mukasey, 509 F.3d 429, 434 (8th
Cir. 2007).

      Accordingly, the petition for review is denied. See 8th Cir. R. 47B.
                      ______________________________




                                         -2-